ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Metag Insaat Ticaret A.S.                  )      ASBCA Nos. 58535, 58616
                                           )
Under Contract No. W912ER-10-C-0027        )

APPEARANCES FOR THE APPELLANT:                    Thomas J. Fraser, Jr., Esq.
                                                  Ivania Perez, Esq.
                                                   Eavenson, Fraser, Lunsford & Evans, PL
                                                   Jacksonville, FL

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  James D. Stephens, Esq.
                                                  Tania Wang, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 17 March 2015



                                          7~
                                          /tiMoru~
                                               Administ/ative Judge
                                                                        IL
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58535, 58616, Appeals ofMetag Insaat
Ticaret A.S., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals